5 F.3d 532NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Dale Robert ROLAND, Appellant,v.W. H. SARGENT, Warden, Cummins Unit, Arkansas Department ofCorrection;  F. A. McHan, Major, Cummins Unit, ArkansasDepartment of Correction;  M. D. Biram, Hearing Officer,Cummings Unit, Arkansas Department of Correction; ArkansasDepartment of Correction;  Betty Everett, originally sued asNurse Everett;  PHP Healthcare Corp., Appellees.
No. 93-1573.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 26, 1993.Filed:  September 9, 1993.

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Dale Robert Roland, an Arkansas inmate, appeals from the magistrate judge's1 judgment in favor of defendants in this 42 U.S.C. Sec. 1983 action.  On appeal, Roland has neither provided nor requested a trial transcript.  See Fed.  R. App.  P. 10(b).  We are not convinced that Roland's arguments related to the factual findings are sufficiently meritorious to justify preparation of a transcript at government expense.  See Schmid v. United Bhd. of Carpenters, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).


2
Based upon the record before us, we find no error that would require reversal.


3
Accordingly, we affirm.



1
 The Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)